One of the provisions in the policy is that "all statements made by the insured shall, in the absence of fraud, be deemed representations and not warranties." Therefore, even if the statements contained in the application were not true, this fact alone, was not sufficient to defeat the plaintiff's right of recovery. The burden of proof rested upon the defendant to prove, as alleged by it, that the policy of insurance was obtained by fraud, misrepresentation and deceit, which unquestionably would render it null and void. The testimony upon this question was conflicting, and the case was properly submitted to the jury. Indeed, the defendant's attorneys neither made a motion for a nonsuit nor requested the direction of a verdict. We have stated these facts for the purpose of showing the issues raised by the pleadings.
His Honor the presiding Judge, was not requested to charge, that there was no testimony tending to show waiver. He, however, was requested to charge, that there was no evidence, that the defendant's agent knew of Mrs. Gamble's condition or varied any stipulations in the contract, which is an entirely different proposition and which he could not have charged without invading the province of the jury. The question of waiver was not involved in the case and nothing was said in regard to it that was prejudicial to the rights of the appellant.
For these reasons I concur. *Page 201